PER CURIAM:
This c laim w as s ubmitted for de cisión b ased upon the a negations in the Notice of Claim and respondent's Answer.
Claimant, formerly an inmate at the Mount Olive Correctional Center, in Fayette County, seeks $863.00 for personal property that was entrusted to respondent. When claimant entered respondent’s facility, he was informed that certain items of his personal property were considered contraband. Employees of respondent confiscated claimant’s personal property and agreed to mail the personal property to an address specified by claimant. When the personal property did not arrive at the specified address within a reasonable amount of time, claimant discovered that his property was missing. Thus far, respondent’s employees have been unable to produce claimant’s personal property.
In its Answer, respondent admits the validity of the claim in the amount of $733.00, rather than the. amount of $863.00. Claimant is in agreement with respondent’s assessment of this claim. The Court is aware that respondent does not have a fiscal method for paying claims of this nature; therefore, the claim has been submitted to the Court for determination.
This Court has taken the position in prior claims that if a bailment situation has been created, respondent is responsible for property of an inmate which is taken from that inmate, remains in its custody, and is not produced for return to the inmate.
Accordingly, the Court makes an award to the claimant herein in the amount of $733.00.
Award of $733.00.